This case originated in County Court of Jefferson County, at Law, Jefferson County, and was by appellant, General Motors Acceptance Corporation, against appellee, M. E. Mallett, on a promissory note and to foreclose a chattel mortgage lien against a Chevrolet automobile. We have carefully reviewed appellant's propositions; finding no error, the judgment of the lower court is affirmed without written opinion. Texas 
New Orleans R. R. Co. v. Futch, Tex. Civ. App. 127 S.W.2d 1040.
Affirmed.
 *Page 319